Spidex Technologies
P.O. Box 025207
#PTY 14675,
Miami, FL
 USA



--------------------------------------------------------------------------------

September 29, 2009
Endeavor Explorations Inc.
980 Cooperage Way
Suite 601
Vancouver, British Columbia
Canada
V6B 0C3
 
Attention: Belkis Jimenez Rivero, President


Dear Ms. Jimenez Rivero:


Re:           Asset Acquisition Agreement – MDC GPS


This non-binding letter of intent sets out our understanding with respect to
entering into a asset acquisition agreement (the “Agreement”) with Spidex
Technologies (“Spidex”) and Endeavor Explorations Inc. (“Endeavor”) to acquire
Spidex’s technology known as MDC GPS (the “Technology”).


We have represented to you that we are developing mobile data technology for
smart phones and you have represented to us that you would like to acquire the
Technology pursuant to the terms and conditions of a more formal agreement (the
“Agreement”).


The terms and conditions of the Agreement will include, among others, the
following:


(A)  
the consideration for the asset acquisition will be 1,000,000 restricted shares
of the common stock of Endeavor at a deemed price of $0.10 per share, which will
be issued or transferred to Spidex within 30 days from execution of the
Agreement;

 
(B)  
Endeavor will advance Spidex US$5,000 within 10 days of the signing of this
non-binding letter of intent;

 
(C)  
Endeavor will engage Spidex to further develop and commercialize the Technology
and will pay Spidex US$12,000 per month for a period of one year;

 
(D)  
Endeavor will grant Spidex an unrestricted license to use and modify the
Technology that will trigger in the case that Endeavor does not achieve sales at
a reasonable commercial level within one year from the date that the Technology
is ready for commercial sales; and

 
(E)  
subject to approval of Spidex, which approval will not be unreasonably withheld,
Endeavor will have the right to assign it’s entire interest in the Technology
subject to the following provisions:

 
a.  
if the assignment is for a combination of cash payment and royalties, Endeavor
will be entitled to retain all cash payments and 50% of the royalty, provided
that if the royalty being granted is less than 5% Spidex will be entitled to a
minimum 2.5% royalty and Spidex will be entitled to the difference, if any;

 
b.  
if the assignment is for cash consideration only, with no royalty payable,
Endeavor will be entitled to retain the first US$150,000 of the cash
consideration to be paid, with 70% of the balance of the cash consideration
payable to Endeavor and the remaining 30% payable to Spidex.

 
Any refusal of approval by Spidex will not be considered reasonable if the
transaction that is the subject of the refusal is in accordance with
internationally accepted standards for the licensing of technology similar to
the Technology.




 
Page - 1

--------------------------------------------------------------------------------

 




The parties agree forthwith upon execution of this letter to commence
preparation of the Agreement that will be in a form acceptable to counsel for
each of the parties and will be executed within 60 days of the date of this
letter of intent.  Notwithstanding the non-binding nature of this letter Spidex
agrees that it will be legally bound not to negotiate with any other party or
offer or seek to negotiate an agreement with any other party during the
aforesaid 60 day period.


Please sign where indicated below to indicate your concurrence with our
understanding.


Yours truly,


Spidex Technologies


Per:  /s/ Greg Corcoran
Greg Corcoran,
Proprietor




Agreed,
Endeavor Explorations Inc.


Per:  /s/ Belkis Jimenez Rivero
Belkis Jimenez Rivero,
President
 
 
Page - 2

--------------------------------------------------------------------------------

 